Citation Nr: 0521441	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-31 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the cervical-
thoracic spine and right shoulder.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the lumbar 
spine.  

3.  Entitlement to service connection for lung disease, 
claimed as a residual of exposure to asbestos or radiation.  

4.  Entitlement to service connection for a prostate 
disorder, to include as due to radiation exposure.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1940 to August 1945 and from April 1948 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and January 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The only rating issue certified for appellate review was 
evaluation of degenerative joint disease, spine and right 
shoulder, currently rated as 20 percent disabling.  However, 
review of the record, as discussed in detail below, shows 
that the veteran has a long standing, protected, 20 percent 
rating for degenerative joint disease of the cervical-
thoracic spine and right shoulder; that the RO granted a 20 
percent rating for degenerative joint disease of the lumbar 
spine; and, that the veteran is appealing both ratings.  
Thus, the Board finds that the issues before it are best 
described as set forth above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has submitted new evidence to the Board in a 
timely manner and has requested that the evidence be reviewed 
in the first instance by the RO.  Consequently, the case must 
be remanded to the RO for consideration of this additional 
evidence.  38 C.F.R. § 20.1304 (2004).  

The statement of the case (SOC) discusses the new rating 
criteria and how it affected the RO's decision.  However, the 
law requires that the SOC must also provide a citation to 
pertinent laws and regulations.  38 U.S.C.A. § 7105(d)(1)(B) 
(West 2002).  Review of the SOC does not disclose any 
citation for the new rating criteria.  This must be provided 
in a supplemental statement of the case (SSOC).  

A November 1966 rating decision granted service connection 
for degenerative joint disease, spine and right shoulder, 
rated as 20 percent disabling, under diagnostic code 5003, 
effective from May 24, 1966.  This rating is now protected by 
law.  38 U.S.C.A. §§ 110, 1159 (West 2002).  Review of the 
November 1966 rating decision explains that the grant was 
based on X-ray evidence of a mild degenerative joint disease 
of the cervical-dorsal spine and right shoulder.  (Emphasis 
added.)

In July 2003, the veteran requested benefits for lower lumbar 
back pain.  In August 2003, a VA examination addressed the 
veteran's lumbar spine symptoms and made objective findings, 
including a limitation of flexion to 40 degrees.  There were 
no cervical spine or right shoulder complaints or findings.  
A January 2004 rating decision asserted that it was 
continuing the 20 percent rating, under code 5003, for 
degenerative joint disease of the spine and right shoulder, 
citing the range of lumbar spine motion and the criteria for 
a 20 percent rating of the spine, which became effective 
September 26, 2003.  A timely notice of disagreement was 
received in January 2004.  The SOC was dated September 20, 
2004.  A rating decision on other issues was dated September 
22, 2004.  Although the rating decision did not discuss the 
rating of the degenerative joint disease or list it as an 
issue, significant changes were made in the rating code 
sheet.  Degenerative joint disease, spine and right shoulder 
under Code 5003, was listed as 20 percent disabling from 
January 31, 2000 to July 29, 2003.  Degenerative joint 
disease with limitation of motion, lumbar spine, under Codes 
5003-5237 was listed as 20 percent disabling from July 29, 
2003.  Degenerative joint disease, cervical spine, under 
Codes 5003-5237 was rated as non-compensable from July 29, 
2003.  In effect, this rating decision eliminated the 
protected ratings for the cervical spine and right shoulder.  
The veteran was not told of these changes; but, on review, 
his astute representative took note and protested.  While the 
Board does not have jurisdiction of severance or reduction 
issues, it is clear that the issues must be clarified before 
the Board can properly address the issues that have been 
certified for appellate review.  

In July 2003, the veteran clearly requested benefits for 
lower lumbar back pain.  The RO has definitely granted 
service connection for degenerative joint disease of the 
lumbar spine and rated the disability at 20 percent under the 
criteria, which went into effect September 26, 2003.  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  The RO should provide the veteran with both 
criteria in a SSOC.  The RO should readjudicate the claim 
with consideration of the old criteria and consider whether a 
staged rating is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's initial claim was for his lumbar spine, he did 
not mention the existing 20 percent rating for degenerative 
joint disease of the cervical spine and right shoulder until 
his January 2004 statement.  Thus, this disability does not 
require evaluation under the spine criteria in effect prior 
to September 26, 2003.  However, the August 2003 VA 
examination only addressed the veteran's lumbar spine, so he 
will have to have his cervical spine and right shoulder 
examined.  38 U.S.C.A. § 5203A(d); 38 C.F.R. § 3.159(c)(4).

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court in order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In the instant 
case, the August 2003 VCAA notice provided to the appellant 
does not address this fourth element.  This remand affords an 
opportunity to inform him.  

As to the claims for service connection for lung disease and 
a prostate disorder, the representative has requested 
development for radiation exposure under 38 C.F.R. § 3.311 
(2004).  (The veteran's primary contention is that his lung 
disease is related to alleged in-service exposure to 
asbestos.)  However, the disabilities at issue are not 
radiogenic diseases.  Specifically, there is no evidence of 
lung cancer or cancer of the urinary tract.  The urinary 
tract is narrowly defined to mean specific organs: the 
kidneys, renal pelves, ureters, urinary bladder, and urethra.  
38 C.F.R. § 3.309(d) (2004).  The prostate gland is not 
included.  Nevertheless, as noted above, the remaining 
service connection claims must be remanded for consideration 
of additional evidence and to ensure full compliance with 
VCAA.

The Board also finds that, with medical and X-ray evidence of 
pulmonary asbestosis of record, following any additional 
development that is indicated, the RO should address the 
question of whether it is at least as likely as not that the 
veteran was exposed to asbestos during service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should request or 
tell the veteran to provide any evidence 
in his possession that pertains to the 
claims, or something to the effect that 
he should "give us everything you've got 
pertaining to your claims."  

2.  Following any additional development 
that is indicated, to include obtaining 
from the veteran a statement relating to 
his alleged in-service exposure to 
asbestos and all post-service employment, 
the RO must address the question of 
whether it is at least as likely as not 
that the veteran was exposed to asbestos 
during service.

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder must be made available to the 
examiner for review and he should 
acknowledge, in his report, that the 
claims folder has been reviewed.  Any 
tests or studies which might be indicated 
should be done.  The examiner should 
measure the range of motion of the 
cervical and thoracolumbar spines, as well 
as the right shoulder, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and specify 
the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  The 
examiner should describe all functional 
loss affecting the joints, including more 
movement than normal (instability), any 
locking, weakened movement, fatigability 
and lack of endurance, incoordination, 
swelling, deformity, atrophy of disuse, 
disturbance of locomotion or interference 
with weight bearing.  If possible, the 
examiner should describe the functional 
impairment in terms of the degree of 
additional range-of-motion lost.  If such 
a description is not possible, the 
examiner should so state.   

4.  Thereafter, the RO should 
readjudicate all claims in light of the 
evidence added to the record.  The RO 
should separately rate the service-
connected cervical spine disability, the 
right shoulder disability, and the 
thoracolumbar spine disability.  Staged 
ratings for the initial evaluation of the 
low back disorder should be considered.  
See Fenderson.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC, including both old and new rating 
criteria, as well as citations.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

